[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:                   December 7, 1995 Date of Application:                December 28, 1995 Date Application Filed:             January 3, 1996 Date of Decision:                   September 24, 1996 CT Page 5433-JJJJ
         Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR8-116502;
David G. Kaplan, Esq., Defense Counsel, for Petitioner
Philip A. Scarpellino, Esq., Assistant State's Attorney, for the State
BY THE DIVISION:
After a plea of guilty, petitioner was convicted of five counts of doctor shopping in violation of General Statutes §21a-266 (H). As a result of such conviction on each count, the defendant was sentenced to a term of two years with the execution suspended after one year and three years probation. The sentences were to run consecutive to each other for a total effective sentence of ten years execution suspended after five years and three years probation.
The evidence underlying petitioner's conviction indicated that he obtained prescription drugs fraudulently from several different locations. On occasion, he would present himself as a visiting physician from Sweden. He would then contact a physician or dentist and make a request for interim care asking for prescription drugs to relieve the pain. Different aliases were used and several different doctors were approached. When a search and seizure warrant was executed at his residence, 78 prescription pill bottles in 21 different names were located. A total of 64 separate counts were identified.
Petitioner's attorney argued for a reduction in sentence claiming that the sentence imposed was excessive under the circumstances. It was argued that petitioner's crimes were nonviolent and had no specific victims except petitioner. The attorney argued that petitioner himself had mental problems but was capable of rehabilitation. It was argued that some type of treatment would be more appropriate than the long prison sentence imposed.
Speaking on his own behalf, petitioner stated that he had CT Page 5433-KKKK suffered psychological problems for years with extensive hospitalization including shock treatment. He argued that this was no excuse for his drug problems, however, petitioner requested a reduction in sentence.
The state's attorney argued against any reduction in sentence. He stated that petitioner's case was well out of the ordinary. In imposing sentence, the judge considered petitioner's past criminal record for similar crimes.
Petitioner had an extensive history of preying upon other people and taking advantage of them. His criminal record is reflective of this type of conduct and does not indicate that rehabilitation would be effective. In light of the character of the petitioner and the nature of the offense, the sentence imposed was not inappropriate or disproportionate. Connecticut Practice Book § 942.
Sentence affirmed.
Purtill, J.
Klaczak, J.
Norko, J.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision.